RESOLUCIÓN
El pasado 4 de marzo de 2003 designamos a un Comité de Evaluación para que examinara la petición de acredita-ción formulada por la Fundación Facultad de Derecho Eugenio María de Hostos (en adelante FFDEMH), y nos rin-diera un informe con recomendaciones.(1) El pasado 19 de junio de 2003, el Comité nos sometió su informe final.
Luego de evaluar los hallazgos, las conclusiones y las recomendaciones del Comité de Evaluación, se concede a la FFDEMH una acreditación provisional de cinco años. La vigencia de esta acreditación provisional será hasta el 31 de julio de 2008, y estará sujeta al cumplimiento estricto de las condiciones siguientes:
1. Normas de admisión
La FFDEMH deberá mantener como política de admi-sión un requisito mínimo mandatorio de una puntuación de 500 en la Prueba de Admisión a Estudios Graduados (P.A.E.G.). Además, en conformidad con el autoestudio pre-parado por la Institución, deberá aumentar progresiva-mente la proporción de estudiantes de nuevo ingreso con una puntuación superior a los 550 en el P.A.E.G., en la forma siguiente:
Año Académico Porcentaje de Estudian-tes con Puntuación de 500-549 en el P.A.E.G. Porcentaje de Estudian-tes con Puntuación Superior a 550 en el P.A.E.G.
2003-2004 65% 35%
2004-2005 40% 60%
2005-2006 35% 65%
2006-2007 30% 70%
*7082. Administración y situación financiera
En o antes de 31 de diciembre de 2003, la FFDEMH deberá cubrir las plazas de Decano Asociado de Finanzas y Administración, y Decano Asociado de Asuntos Académicos y Estudiantiles.
Deberá, además, adoptar e implantar un plan realista de saneamiento y fortalecimiento fiscal que incorpore las medidas detalladas en el autoestudio que sometió al Co-mité de Evaluación y que incorpore, además, las medidas siguientes:
(a) Fortalecer la oficina de finanzas y contabilidad, in-corporando personal idóneo con experiencia en contabili-dad de instituciones educativas sin fines de lucro, y en las normas que le aplican a éstas, así como en administración financiera, para eliminar la dependencia en asesores externos.
(b) Actualizar el plan financiero institucional (5 años), definiendo cursos de acción realistas y concretos que atien-dan aspectos medulares tales como:
(1) aumento en el número de estudiantes y en los ingre-sos en concepto de matrícula;
(2) ampliación de otras fuentes de ingreso;
(3) pago de las deudas atrasadas (Departamento de Hacienda y sus suplidores);
(4) pago de deudas corrientes (retenciones de sueldo, aportaciones patronales, gastos de operación);
(5) pago de reclamaciones legales (demandas);
(6) inversiones de capital (compra de libros y suscripcio-nes para la biblioteca);
(c) Desarrollar inmediatamente un Plan de Manejo de Efectivo (Cash Management Plan) para programar el uso de fondos y, en particular, el repago ordenado de las deudas corrientes y la línea de crédito.
*7093. Facultad,
En o antes de 30 de junio de 2004, la Junta de Síndicos de la FFDEMH deberá haber adoptado un Plan de Desa-rrollo Profesional y Académico de la Facultad que posibilite que los miembros de su facultad realicen proyectos de in-vestigación y estudios postgraduados de forma tal que se evite la concentración de postgrados de los miembros de su facultad en una sola entidad universitaria.
4. Biblioteca
(a) Actualización de la Biblioteca
En o antes del inicio del primer semestre del año acadé-mico 2003-2004, la FFDEMH deberá haber tramitado las órdenes de compra de los libros y recursos necesarios para la actualización de las colecciones medulares y sus respec-tivos suplementos, identificados en el Anejo 1 del Informe del Comité de Evaluación.
La adquisición y actualización de estas colecciones de-berá haberse completado no más tarde de 1ro de enero de 2004. No más tarde de esta fecha, además, deberán estar disponibles al público usuario de la Biblioteca.
(b) Desarrollo de nuevas facilidades
En o antes de 30 de junio de 2004, la Junta de Síndicos deberá haber adoptado y sometido a la consideración del Tribunal Supremo de Puerto Rico un plan conducente a la construcción de nuevas instalaciones para albergar la Biblioteca en el predio de terreno contiguo a las instalaciones primarias de la FFDEMH. Dicho plan deberá incluir, como mínimo, una exposición de los asuntos siguientes:
(1) una descripción de las necesidades de espacio físico para el adecuado funcionamiento de la Biblioteca, conside-rando su crecimiento futuro;
*710(2) los costos de diseño, construcción, financiamiento y operación de las nuevas instalaciones;
(3) el plan de desarrollo y construcción de la Biblioteca, identificando cada etapa de desarrollo, las fechas de inicio y finalización de cada etapa, y los plazos específicos de cumplimiento;
(4) la identificación de los funcionarios de la FFDEMH y los recursos externos responsables de cada etapa;
(5) la identificación de las fuentes de financiamiento para el desarrollo del nuevo edificio.
5. Resultados de los exámenes de reválida para la admi-sión al ejercicio de la abogacía
(a) A partir de la clase egresada de la FFDEMH en mayo de 2006, el porcentaje de aspirantes que apruebe el exa-men de reválida de Derecho General en su primer intento no será menor que el setenta y cinco por ciento del nivel de aprobación de la escuela de derecho acreditada que ob-tenga el porcentaje más bajo en dicha reválida.
(b) Respecto de la clase de 2007, el porcentaje de aspi-rantes que apruebe el examen de reválida de Derecho General en un primer intento no será menor que el ochenta por ciento del nivel de aprobación de la escuela de derecho acreditada que obtenga el porcentaje más bajo en dicha reválida.
(c) Respecto de la clase de 2008 en adelante, el porcen-taje de aspirantes que apruebe el examen de reválida de Derecho General en un primer intento no será menor que el ochenta y cinco por ciento del nivel de aprobación de la escuela de derecho acreditada que obtenga el porcentaje más bajo en dicha reválida.
6. Acreditación de la American Bar Association
En o antes de 31 de julio de 2007, la FFDEMH deberá haber obtenido la acreditación provisional o permanente de la American Bar Association.
*7117. Informes de progreso
La Junta de Síndicos de la FFDEMH rendirá informes semestrales de progreso en los cuales detalle y certifique el estado de cumplimiento de cada una de las condiciones contenidas en esta Resolución. Los informes se rendirán en la Secretaría de este Tribunal el 31 de enero y el 31 de julio de cada año, comenzando con el 31 de enero de 2004. Ade-más, los informes deberán estar suscritos por todos los miembros de la Junta de Síndicos.
8. Notificación de condiciones a los estudiantes
Los estudiantes de la FFDEMH, presentes y futuros, deberán ser informados adecuadamente por la Junta de Síndicos sobre la Institución de los términos y las condicio-nes de la acreditación provisional. Para ello, la FFDEMH entregará copia de esta Resolución a sus actuales estu-diantes y a los estudiantes que soliciten admisión o se ma-triculen durante la vigencia de la acreditación provisional.
9. Acuerdo o Memorando de Entendimiento
Estas condiciones serán incorporadas en un “Acuerdo o Memorando de Entendimiento” que deberá ser suscrito por los actuales miembros de la Junta de Síndicos antes del inicio del semestre académico 2003-2004. La FFDEMH de-berá entregar copia de este documento a sus actuales estu-diantes y a los estudiantes que soliciten admisión o se ma-triculen durante la vigencia de la acreditación provisional.
10. Otras condiciones
La acreditación provisional estará vigente mientras la FFDEMH cumpla estrictamente con todas las condiciones establecidas en esta Resolución. La violación de cualquiera de estas condiciones, que surja de los informes de progreso que la FFDEMH deberá someternos o de los informes del *712Comité Evaluador, conllevará la revocación de la acredita-ción provisional.
De igual forma, la acreditación provisional concedida supone que la FFDEMH cuente con la licencia del Consejo de Educación Superior. La denegación de dicha licencia constituirá razón suficiente para retirar nuestra acredita-ción provisional.
Las personas que se gradúen de la FFDEMH durante la vigencia de la acreditación provisional aquí concedida —esto es, a partir de diciembre de 2003— serán elegibles para tomar los exámenes de reválida de Derecho General y de Derecho Notarial, siempre y cuando satisfagan los de-más requisitos reglamentarios aplicables.
Finalmente, se concede a la FFDEMH un plazo de no-venta días para que someta a este Tribunal una propuesta final sobre el contenido, el alcance y las condiciones del curso de Análisis de Legislación y Jurisprudencia, como repaso preparatorio para los exámenes de reválida que nos propuso en su petición de acreditación provisional de 2002, para los estudiantes egresados de la FFDEMH, a partir de septiembre de 1999, período en que carecía de la acredita-ción provisional. Dicha propuesta deberá describir: la du-ración del curso, las materias objeto de repaso, el personal que lo brindará, el lugar en que será ofrecido, el costo y cualquier otra circunstancia que permita colocar a este Tribunal en condiciones de evaluar adecuadamente su al-cance y nos permita tomar una decisión en torno a la ele-gibilidad de los egresados de la FFDEMH luego de septiembre de 1999, para tomar los exámenes de reválida.
Para evaluar el cumplimiento de las condiciones esta-blecidas en esta Resolución, se extiende la designación de los actuales miembros del Comité de Evaluación creado mediante la Resolución de 4 de marzo de 2003 por el tér-mino de la acreditación provisional concedida en esta Resolución. Los miembros de este Comité deberán consta-*713tar el cumplimiento estricto de las condiciones aquí esta-blecidas y tendrán a su cargo la evaluación de los informes semestrales que conforme a esta Resolución la FFDEMH deberá someternos. Asimismo, el Comité deberá informar-nos sobre el progreso de la FFDEMH y su cumplimiento con los requisitos establecidos en esta Resolución y deberá formularnos las recomendaciones que estime pertinentes.
El Comité de Evaluación contará con la colaboración del Director Ejecutivo de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y la Notaría, y su personal ad-ministrativo, para el desempeño de sus gestiones. Los gas-tos en los que incurra el Comité para el cabal desempeño de sus responsabilidades serán sufragados por la Rama Judicial.

Notifíquese a la peticionaria con copia del Informe del Comité de Evaluación y sus anejos, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo


 El Comité de Evaluación quedó constituido por el Ledo. Jorge Pérez Díaz, como presidente, el Dr. Efraín González Tejera, el Dr. José González Marrero, el Ledo. José Sosa Lloréns y el C.P.A., Sr. Rafael Martínez Margarida.